DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the so called “extension” in line 3 of of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the second position is between the first position and the second position” and should read as “the second position is between the first position and the third position”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21 recites a limitation “the second tray has an extension extending toward the first tray to prevent spilling of liquid when the second tray is in the second position”. There is no support in the specification that this so called “extension” is capable of preventing spill of liquid when the second tray is in the second position which render the limitation a new matter.Paragraph [0260] of the specification discloses extension part which extends in horizontal and a vertical direction but this description alone does not provide a thorough/enough explanation to enable an ordinary skill in the art such that the extension would be used to prevent spilling of liquid when the second tray is in the second position. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “a first tray configured to form a first portion of a cell; a second tray configured to form a second portion of the cell” which renders the claim indefinite. It is not clear whether the whole tray is forming a cell or each of first tray and second tray have their own respective cell which leaves the reader as to what the inventor is try to claim. For the purpose of compact prosecution, the Examiner is going to treat the claim as if it read, “a first tray including a first portion of a cell; a second tray including a second portion of a cell”.
By virtue of dependency Clams 2-4 and 6-10 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 10 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Donghoon (US 20140182325 A1 here in after referred as Lee1,) in view of LEE; Dong-Hoon (US-20100122543-A1A1, A1 here in after referred as Lee2).

In reference to claim 1, Lee1, and Lee2 disclose the claimed invention.
Lee1 discloses a refrigerator (a refrigerator, [0014]) comprising: 
a first tray (upper tray 11, fig 1-3) configured to form a first portion of cell (upper tray that includes a plurality of upper cells, abstract); 
a second tray (lower tray 12) configured to form a second portion of the cell (a lower tray that includes a plurality of lower cells, abstract), 
the first and second portions configured to form a space in which liquid is phase-changed into ice (ice maker upper tray and lower tray forms a spherical space where liquid is phase changed in to ice as shown in ice making state of fig 8); 
a driver configured to move the second tray relative to the first tray (the ice maker further includes a rotation shaft connected to a rear end of the lower tray and a rear end of the upper tray, and configured to rotate the lower tray with respect to the upper tray [0008]); 
Lee1 further teaches a controller configured to control the driver (even though a controller is not explicitly disclosed, an ordinary skilled in the art would understood, for the rotation shaft 12, to rotate the lower tray from one position to other, the shaft had to be coupled to a driver i.e. a motor or power source, and the motor would be controlled by some form of controller to direct the motor to rotate the rotation shaft which in turn rotate/move the lower tray when needed i.e. during water supply, ice making or deicing process.)
Lee1 fails to explicitly disclose a temperature sensor provided in at least one of the first tray or the second tray; and a controller configured to determine whether the liquid in the space is being supercooled based on the temperature sensed by the temperature sensor, wherein when it is determined that the liquid in the space is being supercooled the controller controls the driver to move the second tray.
However, Lee2 teaches in the art of refrigerator that it is a known method to provide a temperature(a temperature sensor 141) sensor provided in at least one of the first tray or the second tray(see fig 4); and a controller configured to determine whether the liquid in the space is being supercooled based on the temperature sensed by the temperature sensor(a microprocessor configured to receive the detected temperature, determine whether a portion of the water in the ice making tray is frozen, It should be clear that, when a portion of the water in the ice maker is frozen, it is implicit that the other portion of the water in the ice making tray is left in supercool state i.e. not frozen, based on the detected temperature, and provide the control signal to the driving unit based on the determination, calm 9 of Lee2)), wherein when it is determined that the liquid in the space is being supercooled the controller controls the driver to move the second tray (when it is determined portion of the liquid in the ice making tray is in supercooled state as explained above, the rotation motor 131 of the driving unit 130 is driven to rotate the ice making tray 110 (S5), [0051]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee1 by teaching of Lee2 such that a temperature sensor is provided in at least one of the first tray or the second tray; and a controller configured to determine whether the liquid in the space is being supercooled based on the temperature sensed by the temperature sensor, wherein when it is determined that the liquid in the space is being supercooled the controller controls the driver to move the second tray, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of  measuring the temperature the liquid inside the space using the temperature sensor and rotating the lower tray when the liquid is being supercooled.

In reference to claim 2, Lee1 and Lee2 disclose the claimed invention.
Lee1 as modified fails to teach when it is determined that the liquid is being supercooled, the controller controls the driver to move the second tray in a first direction away from the first tray from a first position to a second position,
However, Lee2 in the art of ice maker teaches that it is a known method to determined that the liquid is being supercooled, the controller controls the driver to move the second tray in a first direction away from the first tray from a first position to a second position(the temperature sensor 141 detects the temperature of the ice making tray 110 periodically or in real time and sends information related to the detected temperature to the microcomputer, and the microcomputer then compares the received detected temperature with a set temperature (S4). Based on the comparison, the microcomputer determines whether the surface of the water in the ice making tray 110 is frozen. It should be clear that, when the top surface of the water in the ice maker is frozen, it is implicit that the other portion of the water in the ice making tray is left in supercool state i.e. not frozen, If the surface of the water is determined to be frozen, the rotation motor 131 of the driving unit 130 is driven to rotate the ice making tray 110 (S5) [0051]. Figure 6 a-d, also shows rotation of the tray in a first direction away from a first position to a second position. since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of rotating the lower tray away from the first position.

In reference to claim 3, Lee1 and Lee2 disclose the claimed invention.
Lee1 as modified teaches after the second tray has been moved to the second position (see water filling position of fig 7), the controller controls the driver to move the second tray(12) in a second direction opposite to the first direction so that the second tray(12) is moved toward the first tray(11) to the first position(see the annotated reference below, where the lower tray moved in a second direction to a second position and rotated back in opposite direction towards the first tray).

    PNG
    media_image1.png
    263
    418
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    229
    371
    media_image2.png
    Greyscale



In reference to claim 4, Lee1 and Lee2 disclose the claimed invention.
Lee1 teaches that when liquid is introduced into the space, the second tray is provided at the second position (the lower tray may be configured to rotate to a water supply position i.e. second position, in which the lower tray is spaced apart from the upper tray and receive, at the water supply position, water used in making ice [0013]).

In reference to claim 6, Lee1 and Lee2 disclose the claimed invention.
Lee1 teaches Wherein after the liquid in the space has phase-changed to ice, the controller controls the driver to 4New National Stage Patent ApplicationDocket No. HI-1805 move the second tray away from the first tray to a third position (When ice pieces are completely made, and the ice separating process is performed. Thus, the rotation shaft 21 is rotated to rotate the lower tray 12 in a clockwise direction away from the upper tray to the ice separation position i.e. third position, the ice separation position may be further from the upper tray than the water supply position, see [0058] and fig 9.).
Lee1 fails to explicitly disclose when it is determined that the liquid in the space of the cell is being supercooled, the controller controls the driver to move the second tray between the second position and the third position. However, there is no evidence on record that moving the second tray between the second position and third position is significant in any way. Furthermore, it appears that the apparatus of Lee2 would work equally well as long as the tray is configured to be rotated/moved by the driving unit 130 away from the first position i.e. ice making position, to a position with a predetermined angle, when it is determined the surface of the water in the ice making tray 110 is frozen, it is implicit that the other portion of the water in the ice making tray is left in supercool state i.e. not frozen, during ice making process, as stated in [0051], such that there would be no change in function i.e. releasing/preventing  supercooling, if the second tray moved between the second position and third position as claimed. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee1 such that when it is determined that the liquid in the space of the cell is being supercooled, the controller controls the driver to move the second tray between the second position and the third position since it has been held the configuration of a claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, see MPEP 2144.04 (IV)(B).
In reference to claim 10, Lee1 and Lee2 disclose the claimed invention.
Lee1 teaches the second tray is configured to rotate with respect to the first tray (lower tray12 rotate with respect to the upper tray 11, see fig 9).



In reference to claim 16, Lee1 and Lee2 discloses the claimed invention.
Lee1 discloses a refrigerator (refrigerator,[0003]), comprising: a storage chamber(inner storage space, [0003]); a cooler configured to perform at least one of supplying cold air(cool air supplied from the evaporator [0037]) or absorbing heat; a first tray (upper tray 11)provided in the storage chamber; a second tray(lower tray 12) provided in the storage chamber, the first and second trays configured to form a cell having a space(ice maker upper tray and lower tray forms a spherical space, see fig 8); 7New National Stage Patent ApplicationDocket No. HI-1805 a driver configured to move the second tray between a first position and a second position(The ice maker further includes a rotation shaft connected to a rear end of the lower tray and a rear end of the upper tray, and configured to rotate the lower tray with respect to the upper tray from first position to second position.[0008], see fig 7and 8), the first position being a position where the second tray faces the first tray to align with the first tray in forming the cell(see fig 8) and the second position being a position different from the first position(see fig 7); wherein liquid introduced into the space is phase-changed to ice when the second tray is at the first position(figure 8 shows first position of the ice making tray during ice making state); a liquid supply configured to supply liquid into the space when the second tray is at the second position (the lower tray may be configured to rotate to a water supply position in which the lower tray is spaced apart from the upper tray and receive, at the water supply position, water used in making ice.[0013]); 
Lee1 fails to explicitly teach a temperature sensor provided in at least one of the first tray or the second tray, wherein the driver moves the second tray based on a temperature sensed by the temperature sensor.
However, Lee2 teaches a temperature sensor (temperature sensor 141) provided in at least one of the first tray or the second tray (see fig 4), wherein the driver (driving unit 130)moves the second tray based on a temperature sensed by the temperature sensor( If the surface of the water is determined to be frozen, the rotation motor 131 of the driving unit 130 is driven to rotate the ice making tray 110 (S5).[0051]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee1 by Lee2 such that a temperature sensor provided in at least one of the first tray or the second tray, wherein the driver moves the second tray based on a temperature sensed by the temperature sensor in order to advantageously detect the temperature of the tray and rotate the tray based on the detected temperature as taught by Lee2[0051]
In reference to claim 17, Lee1 and Lee2 discloses the claimed invention.
Lee1 teaches when the second tray (lower tray 12) is at the first position, the space of the cell has a spherical shape (when the lower tray is in first position i.e. ice making position, spherical shape space is formed between the trays, see fig 8).
In reference to claim 18, Lee1 and Lee2 discloses the claimed invention.
Lee 1 teaches the second tray (lower tray 12) is configured to rotate with respect to the first tray(water supply position, see fig 6), and when the second tray is in the second position, the second tray has been rotated away from the first tray(the lower tray may be configured to rotate to a water supply position in which the lower tray is spaced apart from the upper tray and receive, at the water supply position, water used in making ice [0013]).
In reference to claim 19, Lee1 and Lee2 discloses the claimed invention.
Lee1 teaches when the controller determines that the liquid in the cell has finished phase-changing into ice, the controller controls the driver to move the second tray to a third position (the lower tray may be configured to rotate away from the upper tray to an ice separation position based on completion of ice making. The ice separation position may be further from the upper tray than the water supply position, [0013]), the third position being a position where the second tray is spaced apart from the first tray for removal of the ice (see fig 9).
Lee1 fails to explicitly disclose a controller to determine, based on the temperature sensor, whether the liquid in the cell is being supercooled and whether the liquid in the cell has finished phase-changing into ice, 
However, Lee 2 teaches that it is a known method for a controller to determine, based on the temperature sensor, whether the liquid in the cell is being supercooled and whether the liquid in the cell has finished phase-changing into ice,(wherein the control unit comprises: a sensor configured to detect a temperature of water in the ice making tray or a surface of the ice making tray; and a microprocessor configured to receive the detected temperature, determine whether a portion of the water in the ice making tray is frozen. It is implicit that when the other portion of the water in the ice making tray is in supercool state i.e. not frozen, based on the detected temperature, and provide the control signal to the driving unit based on the determination, And, based on the comparison result, if the detected temperature is the same or lower than the set temperature, it is determined that the ice making operation is completed,  see calm 9 of Lee2 and [0052]). Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modifyLee1 by Lee2 such that a controller would determine, based on the temperature sensor, whether the liquid in the cell is being supercooled and whether the liquid in the cell has finished phase-changing into ice, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of determining both supercooling state and phase change completion i.e. frozen ice state, of the liquid inside the space.
In reference to claim 20, Lee1 and Lee2 discloses the claimed invention.
Lee1 teaches the second position is between the first position and the third position (see fig 6, where the lower tray in water supply position i.e. second position, between first and third position); the second tray is partially spaced from the first tray in the second position (see fig 6);
Lee1 fails to explicitly disclose when the controller determines that the liquid is being supercooled state, the controller controls the driver to move the second tray from the first position to one of: the second position, or a position between the second position and the third position, and after, the controller controls the driver to move the second tray back to the first position.
However, Lee2 teaches it is a known method for a controller to determine the liquid is being supercooled state, the controller controls the driver to move the second tray from the first position to one of: the second position, or a position between the second position and the third position,( wherein the control unit comprises: a sensor configured to detect a temperature of water in the ice making tray or a surface of the ice making tray; and a microprocessor configured to receive the detected temperature, determine whether a portion of the water in the ice making tray is frozen. It is implicit that when the other portion of the water in the ice making tray is in supercool state i.e. not frozen, based on the detected temperature, and provide the control signal to the driving unit based on the determination to rotate the tray, see claim 9 of Lee2. If the surface of the water is determined to be frozen i.e. the rest is in supercool state, the rotation motor 131 of the driving unit 130 is driven to rotate the ice making tray [0051]) and after, the controller controls the driver to move the second tray back to the first position(the ice making tray 110 is rotated in a backward direction to return to its initial position (S9)[0053]), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of rotating the lower tray away from the first i.e. ice making position, and returning the lower tray back to its initial/first position when needed. 
In reference to claim 21, Lee1 and Lee2 discloses the claimed invention.
Lee1 teaches the second tray (12) is partially spaced from the first tray in the second position and rotated with respect to the first tray (see fig 6 and 7), and the second tray has an extension extending toward the first tray to prevent spilling of liquid when the second tray is in the second position (see the annotated figure below for examiners interpretation of extension).

    PNG
    media_image3.png
    243
    411
    media_image3.png
    Greyscale





Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Donghoon (US 20140182325 A1 here in after referred as Lee1,) in view of LEE; Dong-Hoon (US-20100122543-A1A1, A1 here in after referred as Lee2) as applied to claim 1 above, and in further view of YOU; se Hoon (US-2019038354A1, hereinafter referred as YOU).

In reference to claim 7, Lee1, Lee2 and YOU disclose the claimed invention.
The modified Lee1, discloses all of the limitation of claim 7 except after the temperature sensed by the temperature sensor reaches first predetermined temperature, if a time for the temperature detected by the temperature sensor to reach a second predetermined temperature lower than the first predetermined temperature is shorter than a predetermined time the controller controls the driver to move the second tray.
However, YOU teach in the art of ice maker that it is a known method such that after the temperature sensed by the temperature sensor(temperature sensor 350) reaches first predetermined temperature, if a time for the temperature detected by the temperature sensor to reach a second predetermined temperature lower than the first predetermined temperature is shorter than a predetermined time the controller controls the driver to move the second tray ( when the temperature measured by the temperature sensor 350 has reached 0° C. i.e. first predetermined temperature, the control unit 360 calculates a time elapsed after reaching 0° C. (S430). Next, the control unit 360 confirms whether the time elapsed after reaching 0° C. has passed 1 minute i.e. predetermined time, (S440). When the time has not passed 1 minute since the temperature measured by the temperature sensor 350 reached 0° C., the control unit 360 measures the temperature through the temperature sensor 350 measuring the temperature of the ice-making water in the ice-making water storage 310 and confirms whether the temperature has reached −1° C. i.e. second predetermined temperature (S450). When the temperature measured by the temperature sensor 350 has reached −1° C. before 1 minute i.e. first predetermined time, has passed since 0° C. was reached, the control unit 360 controls the vibrator 355 at that time point to generate ultrasonic waves in the ice-making water storage 310 (S460) In order to prevent generation of slush i.e. supercooling state, in the ice-making water storage 310 during the ice-making [006]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the controller of the combined Lee1 by YOU such that that after the temperature sensed by the temperature sensor reaches first predetermined temperature, determine a time for the temperature detected by the temperature sensor to reach a second predetermined temperature lower than the first predetermined temperature is shorter than a predetermined time, the controller prevent/release supercooling by moving the second tray. Note that, even though the teachings of YOU to prevent/release supercooling based on the temperature and time elapsed is not exactly the same as to the claimed invention i.e. moving the second tray, the end result of preventing formation of slush i.e. supercooling, regardless of the method is the same and it would be well with in scope of an ordinary skilled in the art to configure the controller to move the tray, Since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of determining the temperature via the temperature sensor and moving the lower tray to prevent supercooling.

In reference to claim 8 and 9, Lee1,Lee2 and YOU disclose the claimed invention.
Lee1 as modified fails to teach teaches wherein the first predetermined temperature is 0 degrees Celsius or less and the second predetermined temperature is -3 degrees Celsius or more.
However, YOU teach in the art of ice maker that the first predetermined temperature is 0 degrees Celsius or less (the first temperature may be 0° C.[0066]) and the second predetermined temperature is -3 degrees Celsius or more(the second temperature may be −1° C.[0066]).Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee1 by YOU such that the first predetermined temperature is 0 degrees Celsius or less and the second predetermined temperature is -3 degrees Celsius or more to advantageously set a predetermined temperature in order to determine when supercooling state occur.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Donghoon (US 20140182325 A1 here in after referred as Lee1,) in view YOU; se Hoon (US-2019038354A1, hereinafter referred as YOU) and in further view of LEE; Dong-Hoon (US-20100122543-A1A1, A1 here in after referred as Lee2).

In reference to claim 11 Lee1, YOU and Lee2 disclose the claimed invention.
Lee1 teaches a method for controlling a refrigerator (method of controlling refrigerator, see fig 10), the method comprising: 
the space defined by a first tray (space of upper tray 11, fig 6) and a second tray (space of lower tray 12, fig 6) configured to move with respect to the first tray (the ice maker further includes a rotation shaft connected to a rear end of the lower tray and a rear end of the upper tray, and configured to rotate the lower tray with respect to the upper tray [0008]);
But fails to teach determining, via a temperature sensor and a controller, whether a temperature of a liquid stored in a space provided inside the refrigerator reaches a first predetermined temperature, 
if the temperature sensed by the temperature sensor reaches a first predetermined temperature, measuring a time required for the temperature sensed by the temperature sensor to reach a second predetermined temperature;
However, YOU teach in the art of ice maker that it is a known method to provide a temperature sensor (temperature sensor 350) and a controller( control unit 360), whether a temperature of a liquid stored in a space provided inside the refrigerator reaches a first predetermined temperature(a temperature sensor measure if the temperature in the ice making tray reaches a first predetermined temperature i.e. 0 degree celcius,S420), if the temperature sensed by the temperature sensor reaches a first predetermined temperature(if S420 is satisfied), measuring a time required for the temperature sensed by the temperature sensor to reach a second predetermined temperature; (Then, when the temperature measured by the temperature sensor 350 has reached 0° C. i.e. first predetermined temperature, the control unit 360 calculates a time elapsed after reaching 0° C. (S430). Next, the control unit 360 confirms whether the time elapsed after reaching 0° C. has passed 1 minute i.e. predetermined time, (S440). When the time has not passed 1 minute since the temperature measured by the temperature sensor 350 reached 0° C., the control unit 360 measures the temperature through the temperature sensor 350 measuring the temperature of the ice-making water in the ice-making water storage 310 and confirms whether the temperature has reached −1° C. i.e. second predetermined temperature (S450). When the temperature measured by the temperature sensor 350 has reached −1° C. before 1 minute i.e. first predetermined time, has passed since 0° C. was reached, the control unit 360 controls the vibrator 355 at that time point to generate ultrasonic waves in the ice-making water storage 310 (S460) In order to prevent generation of slush i.e. supercooling state, in the ice-making water storage 310 during the ice-making [006]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee1 by YOU such that a temperature sensor is provided in at least one of the upper tray or lower tray of Lee1 by YOU such that temperature of a liquid stored in a space provided inside the refrigerator reaches a first predetermined temperature as determined via a temperature sensor and a controller determines if the temperature sensed by the temperature sensor reaches a first predetermined temperature, and measure a time required for the temperature sensed by the temperature sensor to reach a second predetermined temperature, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of measured temperature and time via temperature sensor and controller.
Lee1 as modified supra fails to explicitly disclose if the time measured is shorter than a predetermined time, moving the second tray.
However, lee2 teaches in the art of ice maker that it is a known monitor ice making process based on ice making time or temperature of the ice making tray and a microprocessor determines the state of the ice making [0049]. The method also includes to periodically detect the temperature of ice tray with a predetermined time or interval and determine if the measured temperature reaches the predetermined temperature (the temperature sensor 141 detects the temperature of the ice making tray 110 periodically or in real time and sends information related to the detected temperature to the microcomputer, and the microcomputer then compares the received detected temperature with a set temperature (S4). Based on the comparison, the microcomputer determines whether the surface of the water in the ice making tray 110 is frozen. It should be clear that, when the top surface of the water in the ice maker is frozen, it is implicit that the other portion of the water in the ice making tray is left in supercool state i.e. not frozen, If the surface of the water is determined to be frozen, the rotation motor 131 of the driving unit 130 is driven to rotate the ice making tray 110 (S5). It should be understood that, in the same way that the controller is configured to move the lower tray based up on the detected temperature, it would have been obvious to an ordinary skilled in the art to try to configured the controller to move the tray based up on the measured time or temperature or combination of time and temperature as taught by YOU above, and either way does not change the end result of moving the lower tray. Since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of moving the lower tray away from the upper tray.

In reference to claim 12, Lee1, YOU and Lee2 disclose the claimed invention.
Lee1 teaches moving the second tray (12) includes rotating the second tray in a first direction away from the first tray (see fig 6 where the lower tray rotates in clockwise direction).

In reference to claim 13, Lee1, YOU and Lee2 disclose the claimed invention.
after the second tray is rotated in the first direction, rotating the second tray in a second direction opposite to the first direction (see figure 7 where the lower tray was rotated in clock wise direction and translated to figure 8 where the tray rotated back in counterclockwise direction i.e. second direction).

    PNG
    media_image1.png
    263
    418
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    229
    371
    media_image2.png
    Greyscale

In reference to claim 14 and 15, Lee1, YOU and Lee2 disclose the claimed invention.
Lee1 as modified fails to teach teaches wherein the first predetermined temperature is 0 degrees Celsius or less and the second predetermined temperature is -3 degrees Celsius or more.
However, YOU teach in the art of ice maker that the first predetermined temperature is 0 degrees Celsius or less (the first temperature may be 0° C.[0066]) and the second predetermined temperature is -3 degrees Celsius or more(the second temperature may be −1° C.[0066]).Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee1 by YOU such that the first predetermined temperature is 0 degrees Celsius or less and the second predetermined temperature is -3 degrees Celsius or more to advantageously set a predetermined temperature in order to determine when supercooling state occur.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi; Byung-Joon (US 5778686 A) discloses a controlling section measures a first present temperature of an ice tray through an ice making sensor installed at a portion of the ice tray and compares the first present temperature with a first reference temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIRHANU DAMTEW WELDETENSI/
Examiner, Art Unit 3763

/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763